
	
		II
		112th CONGRESS
		1st Session
		S. 1777
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2011
			Mr. Coburn (for himself,
			 Mr. Levin, and Mr. McCain) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To require Comptroller General of the United States
		  reports on the major automated information system programs of the Department of
		  Defense.
	
	
		1.Comptroller General of the
			 United States reports on the major automated information system programs of the
			 Department of Defense
			(a)Assessment
			 reports required
				(1)In
			 generalNot later than March
			 30 of each year from 2013 through 2018, the Comptroller General of the United
			 States shall submit to the appropriate committees of Congress a report setting
			 forth an assessment of the performance of the major automated information
			 system programs of the Department of Defense.
				(2)ElementsEach
			 report under subsection (a) shall include the following:
					(A)An assessment by
			 the Comptroller General of the cost, schedule, and performance of a
			 representative variety of major automated information system programs selected
			 by the Comptroller General for purposes of such report.
					(B)An assessment by
			 the Comptroller General of the level of risk associated with the programs
			 selected under subparagraph (A) for purposes of such report, and a description
			 of the actions taken by the Department to manage or reduce such risk.
					(C)An assessment by
			 the Comptroller General of the extent to the programs selected under
			 subparagraph (A) for purposes of such report employ best practices for the
			 acquisition of information technology systems, as identified by the Comptroller
			 General, the Defense Science Board, and the Department.
					(b)Preliminary
			 report
				(1)In
			 generalNot later than September 30, 2012, the Comptroller
			 General shall submit to the appropriate committees of Congress a report setting
			 forth the following:
					(A)The metrics to be
			 used by the Comptroller General for the reports submitted under subsection
			 (a).
					(B)A preliminary
			 assessment on the matters set forth under subsection (a)(2).
					(2)BriefingsIn
			 developing metrics for purposes of the report required by paragraph (1)(A), the
			 Comptroller General shall provide the appropriate committees of Congress with
			 periodic briefings on the development of such metrics.
				(c)DefinitionsIn
			 this section:
				(1)The term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental Affairs,
			 and the Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.
					(2)The term
			 major automated information system program has the meaning given
			 that term in section 2445a of title 10, United States Code.
				
